DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2020 was filed after the mailing date of the application on March 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “FPGAs” without reciting what “FPGAs” stands for.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 20180063498A1) in view of Petschik (US006919968B1).
As per Claim 1, Duan teaches a display controller comprising:  N field-programmable gate arrays (FPGAs), wherein n is an integer greater than 1 (display processing apparatus can include five field-programmable gate array chips, [0076]); wherein a respective one of the n FPGAs comprises a first input circuit (interface HDMI 2.0) (a regional image can be received via an interface HDMI 2.0, then, the received regional image can be sent to the HDMI decoder 21 corresponding to the FPGA3, [0105]) and an output circuit (VBO Tx) (the output image of FPGA3 can be converted into data in a form suitable for the V-By-One standard interface by VBO Tx, and be transmitted to a corresponding TCON, [0115]) and a first process circuit (31) (FPGA3 can include a first resolution adjustment module 31, [0097]) connected between the first input circuit and the output circuit (Fig. 3); wherein the first input circuit is configured to receive a respective one first sub-image corresponding to the respective one of the n FPGAs, wherein n first sub-images respectively corresponding to the n FPGAs is combined to form one frame of a regional image can be received via an interface HDMI 2.0, then, the received regional image can be sent to the HDMI decoder 21 corresponding to the FPGA3, [0105], secondary video processing units each configured to receive a regional image obtained from the second ultra-high-definition video image, the regional image includes a fraction of the second ultra-high-definition video image, [0014]); wherein the first process circuit is configured to adjust image-resolution of the respective one first sub-image corresponding to the respective one of the n FPGAs to obtain a respective one second sub-image corresponding to the respective one of the n FPGAs (FPGA3 can receive two 1920x2160 branch regional image signals, the two decoded branch regional image signals (1920x2160x2) can be adjusted by the first resolution adjustment module 31 to obtain a group of four 480*4320 images, [0109], secondary video processing units each configured to receive a regional image obtained from the second ultra-high-definition video image, and convert the regional image into one or more branch regional image signals, the regional image includes a fraction of the second ultra-high-definition video image, each of the secondary processing chips is further configured to receive one of the one or more branch regional image signals, the received one or more branch regional image signals form the image section signal, [0014], four secondary processing chips, such as FPGA1-4, hereinafter, FPGA 3 is used as an example of the secondary processing chip for describing the structure of and the operating process associated with the secondary processing chip, the structure and operating processes of other secondary processing chips are similar to those of FPGA3, [0096]); and wherein the output circuit is configured to deliver the respective one second sub-image corresponding to the respective one of the n FPGAs to a timing-controller [0115].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duan so that the first process circuit is configured to enhance image-resolution of the first sub-image to obtain the second sub-image because Petschik suggests the advantage of generating a high quality image (col. 9, lines 28-32).
11.	As per Claim 2, Duan does not teach wherein the image-resolution of the second sub-image is at least two times of that of the first sub-image.  However, Petschik teaches wherein the image-resolution of the second sub-image is at least two times of that of the first sub-image (plurality of identical circuit arrangements 50 are employed, these generating a plurality of sub-images with increased resolution, particularly deriving therefrom for the conversion of the resolution from 240 dpi to 600 dpi, col. 9, lines 28-32, 45-50).  This would be obvious for the reasons given in the rejection for Claim 1.
12.	As per Claim 8, Duan teaches wherein a respective one output circuit (VBO Tx) of the respective one of the n FPGAs is configured to deliver an image to the timing-controller based on V-By-One standard protocol [0115].
display processing apparatus can include five field-programmable gate array chips, FPGA5 can be the primary processing chip, and FPGA1-4 can be the secondary processing chips, [0076], primary processing chip FPGA 5 can include a system on chip signal processing module 43, [0116]); and a timing-controller [0115]; wherein the system-on-chip is coupled to the display controller to provide a respective one of n first sub-images corresponding to a respective one of n FPGAs in the display controller (primary processing chip can receive the SOC signal from the system on-chip signal processing module 43, the SOC signal can also be divided into a group of 960x2160 images, [0127], primary processing chip and the secondary processing chips can be field-programmable gate array (FPGA) chips, [0054]) to generate a respective one second sub-image [0109]; and the timing-controller is coupled to the display controller to receive n second sub-images generated from the n first sub-images which are n portions of one frame of initial image [0115, 0014, 0096].
14.	As per Claim 18, Claim 18 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
15.	Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 20180063498A1) in view of Petschik (US006919968B1), further in view of Yang (US 20160210727A1).
16.	As per Claim 3, Duan and Petschik are relied upon for the teachings as discussed above relative to Claim 1.  The combination of Duan and Petschik teaches the first process circuit is configured to enhance image-resolution of the first sub-image corresponding to the respective one of the n FPGAs, as discussed in the rejection for Claim 1.


17.	As per Claim 19, Claim 19 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
18.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 20180063498A1) in view of Petschik (US006919968B1), further in view of Chen (US 20100265246A1).
	Duan and Petschik are relied upon for the teachings as discussed above relative to Claim 16.
	However, Duan and Petschik do not expressly teach wherein the timing-controller is connected between the display control system and the display panel.  However, Chen teaches a display apparatus (10, Fig. 1) comprising a display panel (102) and the display control system (104), wherein the timing-controller (106) connected between the display control system and the display panel (shown in Fig. 1).
.
Allowable Subject Matter
19.	Claims 4-7, 9-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the limitation in Claim 18 is rewritten to overcome the objection discussed above.
20.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4 and base Claim 1 and intervening Claim 3, and in particular, do not teach wherein the respective one of the n FPGAs comprises an auxiliary circuit connected to the first process circuit; wherein the auxiliary circuit is configured to obtain an auxiliary sub-image corresponding to the respective one of the n FPGAs, the auxiliary sub-image is a sub-portion within the one frame of initial image physical next to the first sub-image corresponding to the respective one of the n FPGAs; wherein the auxiliary circuit is configured to enhance image-resolution of the first sub-image corresponding to the respective one of the n FPGAs based on the auxiliary sub-image; wherein the first input circuit in a respective one of the n FPGAs is configured to couple with the auxiliary circuit therein via the first process circuit therein; the auxiliary circuits respectively in two of the n FPGAs are in connection, wherein two first sub-.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






JH
/JONI HSU/Primary Examiner, Art Unit 2611